—Judgment, Supreme Court, New York County (Christopher Burns, J.), rendered September 23, 1999, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning identification and credibility were properly considered by the trier of fact and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). The victim made a reliable identification that was corroborated by the circumstances of defendant’s arrest, including the recovery of a boxcutter.
The court properly exercised its discretion in sentencing defendant as a persistent felony offender in view of his lengthy history of serious crimes. Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied — US —, 122 S Ct 224).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Andrias, Lerner, Saxe and Marlow, JJ.